UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6915


MACHOT KUOL MAYEN,

                Petitioner - Appellant,

          v.

HAROLD W. CLARK, Director, V Dept of Corr.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-01018-CMH-TCB)


Submitted:   October 20, 2015             Decided:   November 6, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Machot Kuol Mayen, Appellant Pro Se.   Aaron Jennings Campbell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Machot      Kuol    Mayen    seeks       to    appeal       the       district    court’s

order, which construed Mayen’s post-judgment letter to the court

as a Fed. R. Civ. P. 60(b) motion for relief from the district

court’s    prior    order      dismissing          his   28     U.S.C.       § 2254     (2012)

petition, and denied that motion.                    The order is not appealable

unless    a    circuit       justice    or    judge      issues        a    certificate       of

appealability.           28    U.S.C.        § 2253(c)(1)(A)           (2012);        Reid     v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                               A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard           by       demonstrating            that

reasonable      jurists        would    find        that      the      district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief       on     procedural          grounds,       the        prisoner        must

demonstrate      both    that     the    dispositive            procedural       ruling       is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Mayen has not made the requisite showing.                         Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

                                              2
pauperis,   and   dismiss   the   appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             DISMISSED




                                    3